 



 

Colombia Energy Resources, Inc.

 

2010 Equity Incentive Plan

 

Adopted and Effective as of May 12, 2010, as Amended August 31, 2011, and
January 31, 2012

 

 

 

 

COLOMBIA ENERGY RESOURCES, Inc.

2010 Equity Incentive Plan

 

1.           Purpose of the Plan.

 

This Colombia Energy Resources, Inc. 2010 Equity Incentive Plan, as amended, is
intended to promote the interests of the Company and its shareholders by
providing the Company’s officers, directors, employees and consultants, on whose
judgment, initiative and efforts the successful conduct of the business of the
Company depends, and who are responsible for the management, growth and
protection of the business, with appropriate incentives and rewards to encourage
them to continue in the employ of the Company and to maximize their performance.

 

2.           Definitions.

 

As used in the Plan, the following definitions apply to the terms indicated
below:

 

(a)          “Board” shall mean the Board of Directors of the Company.

 

(b)          “Cause,” when used in connection with the termination of a
Participant’s employment, shall mean (i) to the extent that there is an
employment agreement governing the relationship between the Participant and the
Company which contains a definition of “cause”, cause shall consist of those
acts or omissions which would constitute cause under such agreement, otherwise
cause shall mean the termination of the Participant’s employment on account of:
(ii) the willful and continued failure by the Participant substantially to
perform his or her duties and obligations to the Company (other than any such
failure resulting from incapacity due to physical or mental illness), (iii) the
willful violation by the Participant of (A) any federal or state law or (B) any
rule of the Company, which violation would materially reflect on the
Participant’s character, competence or integrity, (iv) a breach by a Participant
of the Participant’s duty of loyalty to the Company such as Participant’s
solicitation of customers or employees of the Company on behalf of any other
Person, (v) the Participant’s unauthorized removal from the Company’s premises
of any document (in any medium or form) relating to the Company, its business or
its customers, provided, however, that no such removal shall be deemed
“unauthorized” if it is in furtherance of an individual’s duties and obligations
to the Company and such removal is a common practice at the Company, (vi) the
Participant’s unauthorized disclosure to any Person of any confidential
information regarding the Company, or (vii) the willful engaging by the
Participant in any other misconduct which is materially injurious to the
Company. For purposes of this Section 2(b), no act, or failure to act, on a
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant in bad faith and without reasonable belief that the
action or omission was in the best interests of the Company. Any rights the
Company may have hereunder in respect of the events giving rise to Cause shall
be in addition to the rights the Company may have under any other agreement with
the Participant or at law or in equity. If, subsequent to the termination of a
Participant’s employment without Cause, it is determined by the Board of
Directors that the Participant’s employment could have been terminated for
Cause, such Participant’s employment shall, at the election of the Committee in
its sole discretion, be deemed to have been terminated for Cause.

 

2

 

 

(c)          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d)          “Committee” shall mean the Compensation Committee of the Board;
provided, however, that if the Company is subject to the Exchange Act, the
Compensation Committee shall not take any action under the Plan unless it is at
all times composed solely of not less than two “Non-Employee Directors” within
the meaning of Rule 16b-3, as promulgated under the Securities Exchange Act of
1934, as amended. In the event the Board has not established a Compensation
Committee or that the Compensation Committee is not composed of at least two
Non-Employee Directors when the Company is subject to the Exchange Act, or, in
the event the Committee is unable to act, the Board shall take any and all
actions required or permitted to be taken by the Committee under the Plan and
shall serve as the Committee.

 

(e)          “Company” shall mean Colombia Energy Resources, Inc., a Delaware
corporation.

 

(f)          “Company Stock” shall mean the common stock, par value $0.001 per
share, of the Company.

 

(g)          “Disability” shall mean any physical or mental condition as a
result of which a Participant is disabled within the meaning of Section
422(c)(6) of the Code.

 

(h)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(i)          “Fair Market Value” with respect to a share of Company Stock on any
relevant date shall be determined in accordance with the following provisions:

 

(1)         If Company Stock is publicly traded, “Fair Market Value” shall be
determined as of the last business day for which the prices or quotes discussed
in this sentence are available prior to such date and shall mean (i) the closing
selling price per share on that date of the Company Stock on the principal
national securities exchange on which the Company Stock is traded, if the
Company Stock is then traded on a national securities exchange; or (ii) the
closing selling price per share on that date of the Company Stock on the NASDAQ
National Market List, if the Company Stock is not then traded on a national
securities exchange; or (iii) the closing bid price per share last quoted on
that date by an established quotation service for over-the-counter securities,
if the Company Stock is not reported on the NASDAQ National Market List.

 

(2)         If Company Stock is not publicly traded, “Fair Market Value” shall
be determined by the Board of Directors in its good faith best judgment or by an
independent appraisal that meets the requirements of Section 401(a)(28)(C) of
the Code and the regulations thereunder as of a date that is no more than twelve
months before such date.

 

(j)            “Incentive Award” shall mean an Option, a SAR, a Restricted
Stock, a Stock Bonus Award, or a Restricted Stock Unit granted pursuant to the
terms of the Plan.

 

3

 

 

(k)            “Incentive Stock Option” shall mean an Option that is an
“incentive stock option” within the meaning of Section 422 of the Code and that
is identified as an Incentive Stock Option in the agreement by which it is
evidenced.

 

(l)            “Issue Date” shall mean the date established by the Committee or
the Board on which certificates representing shares of Restricted Stock shall be
issued by the Company pursuant to the terms of Section 8(d)

hereof.

 

(m)         “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.

 

(n)         “Option” shall mean an option to purchase shares of Company Stock
granted pursuant to Section 6

hereof. Each Option, or portion thereof, shall be identified as either an
Incentive Stock Option or a Non-Qualified Stock Option in the agreement by which
such Option is evidenced.

 

(o)         “Participant” shall mean an employee, officer or director of the
Company or any subsidiary of the Company or a consultant to the Company or any
subsidiary of the Company selected to participate in the Plan and to whom an
Incentive Award is granted pursuant to the Plan, and, upon his or her death,
that Person’s successors, heirs, executors and administrators, as the case may
be.

 

(p)         “Person” shall mean a “person,” such as term is used in Sections
13(d) and 14(d) of the Exchange Act.

 

(q)         “Plan” shall mean this Colombia Energy Resources, Inc. 2010 Equity
Incentive Plan, as it may be amended from time to time.

 

(r)         “Restricted Stock” shall mean a share of Company Stock that is
granted pursuant to the terms of Section 8

hereof and that is subject to the restrictions set forth in Section 8(c)

hereof for as long as such restrictions continue to apply to such share.

 

(s)         “Restricted Stock Unit” shall mean a grant of a restricted stock
unit payable in shares of Company Stock pursuant to Section 10

hereof.

 

(t)         “Retirement” shall mean a Participant’s termination of employment
(other than by reason of death or Disability and other than a termination that
is (or is deemed to have been) for Cause) on or after the later of (i) the date
the Participant attains age 65 and (ii) the date the Participant has completed
ten years of service with the Company.

 

(u)          “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(v)         “SAR” shall mean a stock appreciation right granted pursuant to
Section 7

hereof.

 

(w)        “Stock Bonus” shall mean a grant of a bonus payable in shares of
Company Stock pursuant to Section 9

hereof.

 

4

 

 

(x)          “Vesting Date” shall mean the date and/or dates established by the
Board on which an Incentive Award may vest. In the absence of provisions in an
individual grant agreement to the contrary, Options shall vest ratably over a
four (4) year period, with twenty-five percent (25%) vesting on the first
anniversary of the grant date (the “initial vesting date”) and twenty-five
percent (25%) vesting on each of the proceeding three (3) anniversaries of the
initial vesting date.

 

3.           Stock Subject to the Plan.

 

(a)          Plan Awards.

 

Under the Plan, the Board may, in its sole and absolute discretion, grant any or
all of the following types of Incentive Awards to a Participant: an Option, a
SAR, a Restricted Stock, a Stock Bonus Award, or a Restricted Stock Unit.

 

(b)          Individual Awards.

 

Incentive Awards granted under the Plan may be made up entirely of one type of
Incentive Award or any combination of types of Incentive Awards available under
the Plan, in the Board’s sole discretion.

 

(c)          Aggregate Plan Share Reserve.

 

The total number of shares of Company Stock available for grants of Incentive
Awards under the Plan shall be 6,133,334, subject to adjustment in accordance
with Section 11 of the Plan. These shares may be either authorized but unissued
shares, newly-issued shares or reacquired shares of Company Stock. If an
Incentive Award or portion thereof shall expire or terminate for any reason
without having been exercised in full, the unexercised shares covered by such
Incentive Award shall be available for future grants of Incentive Awards under
the Plan.

 

4.            Administration of the Plan.

 

The Plan shall be administered by the Committee; provided, however, that the
Board alone shall have the authority to, from time to time, designate the
employees, officers and directors of the Company or any subsidiary of the
Company or consultants to the Company or any subsidiary of the Company who shall
be granted Incentive Awards and the amount and type of such Incentive Awards.

 

Otherwise, the Committee shall have the full authority and discretion to
administer the Plan, including authority to interpret and construe any provision
of the Plan and the terms of any Incentive Award issued under the Plan. The
Committee may also adopt any rules and regulations for administering the Plan as
it may deem necessary or appropriate. Decisions of the Committee shall be final
and binding on all parties.

 

5

 

 

The Committee may, in its absolute discretion, without amendment to the Plan,
(i) accelerate the date on which any Option or SAR granted under the Plan
becomes exercisable or otherwise adjust any of the terms of such Option or SAR
(except that no such adjustment shall, without the consent of a Participant,
reduce the Participant’s rights under any previously granted and outstanding
Incentive Award), (ii) accelerate the Vesting Date or Issue Date of any share of
Restricted Stock issued under the Plan, or waive any condition imposed
thereunder, (iii) accelerate the Vesting Date of any Restricted Stock Unit
granted under the Plan, or waive any condition imposed thereunder and (iv)
otherwise adjust or waive any condition imposed on any Incentive Award made
hereunder; provided, however, that the Committee shall not take any action which
would cause any Incentive Award to become subject to taxation under Section 409A
of the Code.

 

In addition, the Board may, in its absolute discretion and without amendment to
the Plan, grant Incentive Awards of any type to Participants on the condition
that such Participants surrender to the Committee for cancellation such other
Incentive Awards of the same or any other type (including, without limitation,
Incentive Awards with higher exercise prices or values) as the Committee
specifies; provided, however, that (i) the number of any such replacement
Incentive Awards does not exceed the number of cancelled Incentive Awards to
which they relate, (ii) the exercise price (if any) of such replacement
Incentive Awards is different than the exercise price of the cancelled Incentive
Awards to which they relate, and (iii) such replacement Incentive Awards are
granted in compliance with the terms of the Plan and are not, and would not
cause any other Incentive Award to become, subject to taxation under Section
409A of the Code. Notwithstanding Section 3(c) herein, prior to the surrender of
such other Incentive Awards, Incentive Awards granted pursuant to the preceding
sentence of this Section 4 shall not count against the limit set forth in such
Section 3(c).

 

Whether an authorized leave of absence, or absence in military or government
service, shall constitute termination of employment shall be determined by the
Committee, subject to applicable laws.

 

No member of the Committee shall be liable for any action, omission or
determination relating to the Plan, and the Company (and any affiliate that may
adopt the Plan), jointly and severally, shall indemnify and hold harmless each
member of the Committee and each other director or employee of the Company (or
affiliate) to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination unless such action, omission or determination was taken or made by
such member, director or employee in bad faith and without reasonable belief
that it was in the best interests of the Company and its affiliates, as the case
may be.

 

5.           Eligibility.

 

The Persons who shall be eligible to receive Incentive Awards pursuant to the
Plan shall be those employees, officers and directors of the Company or any
subsidiary of the Company or consultants to the Company or any subsidiary of the
Company who are responsible for the management, growth and protection of the
business of the Company; provided, however, that only employees of the Company
or any subsidiary of the Company shall be eligible to receive Incentive Awards
consisting of Incentive Stock Options.

 

6

 

 

6.           Stock Option Awards.

 

The Board may grant Options pursuant to the Plan. Such Options shall be
evidenced by agreements in such form as the Committee shall from time to time
approve. Options shall comply with and be subject to the following terms and
conditions:

 

(a)           Identification of Options.

 

All Options granted under the Plan shall be clearly identified in the agreement
evidencing such Options as either Incentive Stock Options or as Non-Qualified
Stock Options or a combination of both.

 

(b)           Exercise Price.

 

The exercise price of any Option granted under the Plan shall be such price as
the Board shall determine; provided, however, that such price shall be not less
than 100% of the Fair Market Value of a share of Company Stock on the date on
which such Option is granted; and, provided, further, that such price may not be
less than the minimum price required by law.

 

(c)           Term and Exercise of Options.

 

(i)          Each Option shall be exercisable on such date or dates, during such
period, and for such number of shares of Company Stock as shall be determined by
the Board on the day on which such Option is granted and set forth in the Option
agreement with respect to such Option; provided, however, that no Option shall
be exercisable after the expiration of ten years from the date such Option was
granted; and, provided, further, that each Option shall be subject to earlier
termination, expiration or cancellation as provided in the Plan.

 

(ii)         Each Option shall be exercisable in whole or in part. The partial
exercise of an Option shall not cause the expiration, termination or
cancellation of the remaining portion thereof. Upon the partial exercise of an
Option, the agreement evidencing such Option, marked with such notations as the
Committee may deem appropriate to evidence such partial exercise, shall be
returned to the Participant exercising such Option together with the delivery of
the certificates described in Section 6(e)

hereof.

 

(iii)        An Option shall be exercised by delivering a written notice to the
Company’s principal office to the attention of its Secretary. Such notice shall
specify the number of shares of Company Stock with respect to which the Option
is being exercised, shall be signed by the Participant, and shall be accompanied
by the agreement (or agreements) evidencing the Option and payment in full of
the applicable exercise price for shares of Company Stock purchased in any
combination of the forms specified below:

 

(A)         in cash, by certified check, bank cashier’s check or wire transfer;

 

(B)         subject to the approval of the Committee, in shares of Company Stock
owned by the Participant and valued at their Fair Market Value on the date of
such exercise;

 

7

 

 

(C)         subject to the approval of the Committee, pursuant to a “cashless
exercise” pursuant to procedures adopted by the Committee whereby the
Participant, by a properly written notice, directs (a) an immediate market sale
or margin loan respecting all or a part of the shares of Company Stock to which
the Participant is entitled upon exercise pursuant to an extension of credit by
the Company to the Participant of the exercise price, (b) the delivery of the
shares of the Company Stock from the Company directly to the brokerage firm, and
(c) the delivery of the exercise price from the sale or margin loan proceeds
from the brokerage firm directly to the Company; or

 

(D)         such other methods as the Committee may approve, from time to time.

 

Any payments in shares of Company Stock shall be effected by the delivery of
such shares to the Secretary of the Company, duly endorsed in blank or
accompanied by stock powers duly executed in blank, together with any other
documents and evidences as the Secretary of the Company shall require from time
to time

 

(d)          Nonassignability.

 

During the lifetime of a Participant, each Option granted to him or her shall be
exercisable only by him or her. No Option shall be assignable or transferable
otherwise than by will or by the laws of descent and distribution.

 

(e)           Issuance of Certificates.

 

Certificates for shares of Company Stock purchased upon the exercise of an
Option shall be issued in the name of the Participant or his or her beneficiary,
as the case may be, and delivered to the Participant or his or her beneficiary,
as the case may be, as soon as practicable following the date on which the
Option is exercised.

 

(f)           Limitations on Grant of Incentive Stock Options.

 

(i)          The aggregate Fair Market Value of shares of Company Stock with
respect to which Incentive Stock Options granted hereunder are exercisable for
the first time by a Participant during any calendar year under the Plan and any
other stock option plan of the Company (or any “subsidiary corporation” of the
Company within the meaning of Section 424 of the Code) shall not exceed
$100,000. Such Fair Market Value shall be determined as of the date on which
each such Incentive Stock Option is granted. In the event that the aggregate
Fair Market Value of shares of Company Stock with respect to such Incentive
Stock Options exceeds $100,000, then Incentive Stock Options granted hereunder
to such Participant shall, to the extent and in the order in which they were
granted, automatically be deemed to be Non-Qualified Stock Options, but all
other terms and provisions of such Incentive Stock Options shall remain
unchanged.

 

8

 

 

(ii)         No Incentive Stock Option may be granted to an individual if, at
the time of the proposed grant, such individual owns stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
any of its "subsidiary corporations" (within the meaning of Section 424 of the
Code), unless (I) the exercise price of such Incentive Stock Option is at least
110% of the Fair Market Value of a share of Company Stock at the time such
Incentive Stock Option is granted and (II) such Incentive Stock Option is not
exercisable after the expiration of five years from the date such Incentive
Stock Option is granted.

 

(iii)        No Incentive Stock Option may be granted to an individual if, at
the time of the proposed grant, such individual is not an employee of the
Company.

 

(g)          Effect of Termination of Employment.

 

(i)          In the event the employment or engagement of a Participant with the
Company shall terminate (as determined by the Committee in its sole discretion)
for any reason other than Retirement, Disability, death or for Cause, (A)
Options granted to such Participant, to the extent that they were exercisable at
the time of such termination, shall remain exercisable until 90 days after the
date of such termination, on which date they shall expire, and (B) Options
granted to such Participant, to the extent that they were not exercisable at the
time of such termination, shall expire at the close of business on the date of
such termination; provided, however, that no Option shall be exercisable after
the expiration of its term.

 

(ii)         In the event that the employment or engagement of a Participant
with the Company shall terminate on account of the Retirement, Disability or
death of the Participant, (A) Options granted to such Participant, to the extent
that they were exercisable at the time of such termination, shall remain
exercisable until the expiration of their term and (B) Options granted to such
Participant, to the extent that they were not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination. The effect of exercising any Incentive Stock Option on a day that
is more than 90 days after the date of such termination (or, in the case of a
termination of employment on account of Disability, on a day that is more than
one year after the date of such termination) will be to cause such Incentive
Stock Option to be treated as a Non-Qualified Stock Option.

 

(iii)        In the event of the termination of a Participant’s employment for
Cause, all outstanding Options (vested or unvested) granted to such Participant
shall automatically expire at the commencement of business as of the date of
such termination.

 

7.           SARs.

 

The Board may grant SARs pursuant to the Plan, which SARs shall be evidenced by
agreements in such form as the Committee shall from time to time approve. SARs
shall comply with and be subject to the following terms and conditions:

 

(a)          Exercise Price.

 

The exercise price of any SAR granted under the Plan shall be such price as the
Board shall determine; provided, however, that such price shall be not less than
100% of the Fair Market Value of a share of Company Stock on the date on which
such SAR is granted; and, provided, further, that such price may not be less
than the minimum price required by law.

 

9

 

 

(b)          Benefit Upon Exercise.

 

(i)          The exercise of a SAR with respect to any number of shares of
Company Stock shall entitle a Participant to a cash payment, for each such
share, equal to the excess of (A) the Fair Market Value of a share of Company
Stock on the exercise date over (B) the exercise price of the SAR (subject to
applicable withholding payment requirements).

 

(ii)         All payments under this Section 7(b)

shall be made as soon as practicable, but in no event later than five business
days, after the date of the exercise.

 

(c)          Term and Exercise of SARs.

 

(i)          Each SAR shall be exercisable on such date or dates, during such
period, and for such number of shares of Company Stock as shall be determined by
the Board and set forth in the SAR agreement with respect to such SAR; provided,
however, that no SAR shall be exercisable after the expiration of ten years from
the date such SAR was granted; and provided, further, that each SAR shall be
subject to earlier termination, expiration or cancellation as provided in the
Plan.

 

(ii)         Each SAR may be exercised in whole or in part. The partial exercise
of a SAR shall not cause the expiration, termination or cancellation of the
remaining portion thereof. Upon the partial exercise of a SAR, the agreement
evidencing such SAR, marked with such notations as the Committee may deem
appropriate to evidence such partial exercise, shall be returned to the
Participant exercising such SAR together with the payment described in Section
7(b)

or 7(b)(ii)

hereof.

 

(iii)        A SAR shall be exercised by delivering written notice to the
Company’s principal office, to the attention of its Secretary. Such notice shall
be accompanied by the applicable agreement (or agreements) evidencing the SAR,
shall specify the number of shares of Company Stock with respect to which the
SAR is being exercised, and shall be signed by the Participant. The date upon
which such written notice is received by the Company shall be the exercise date
for the SAR.

 

(iv)        During the lifetime of a Participant, each SAR granted to him or her
shall be exercisable only by him or her. No SAR shall be assignable or
transferable otherwise than by will or by the laws of descent and distribution.

 

(d)          Termination of Employment.

 

(i)          In the event that the employment of a Participant with the Company
shall terminate (as determined by the Committee in its sole discretion) for any
reason other than Retirement, Disability, death or for Cause, (A) SARs granted
to such Participant, to the extent that they were exercisable at the time of
such termination, shall remain exercisable until the 30th day after such
termination, on which date they shall expire and (B) SARs granted to such
Participant, to the extent that they were not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination; provided, however, that no SAR shall be exercisable after the
expiration of its term.

 

10

 

 

(ii)         In the event that the employment of a Participant with the Company
shall terminate on account of the Retirement, Disability or death of the
Participant, (A) SARs granted to such Participant, to the extent that they were
exercisable at the time of such termination, shall remain exercisable until the
expiration of their term and (B) SARs granted to such Participant, to the extent
that they were not exercisable at the time of such termination, shall expire at
the close of business on the date of such termination.

 

(iii)        In the event of the termination of the Participant’s employment for
Cause, all outstanding SARs granted to such Participant shall automatically
expire at the commencement of business as of the date of such termination.

 

(e)          Tandem SARs.

 

SARs may be granted in tandem with Options (or on a stand-alone basis). To the
extent SARs are granted in tandem with Options and SARs are exercised, the
related Options shall be cancelled. Similarly, if and to the extent the Options
are exercised, the related SARs shall be cancelled.

 

8.           Restricted Stock.

 

The Board may grant shares of Restricted Stock pursuant to the Plan. Each grant
of shares of Restricted Stock shall be evidenced by an agreement in such form as
the Committee shall from time to time approve. Each grant of shares of
Restricted Stock shall comply with and be subject to the following terms and
conditions:

 

(a)          Issue Date and Vesting Date.

 

At the time of the grant of shares of Restricted Stock, the Board shall
establish an Issue Date or Issue Dates and a Vesting Date or Vesting Dates with
respect to such shares. The Board may divide such shares into classes and assign
a different Issue Date and/or Vesting Date for each class. Except as provided in
Sections 8(c) and 8(f) hereof, upon the occurrence of the Issue Date with
respect to a share of Restricted Stock, a share of Restricted Stock shall be
issued in accordance with the provisions of Section 8(d) hereof. Provided that
all conditions to the vesting of a share of Restricted Stock imposed pursuant to
Section 8(b) hereof are satisfied, and except as provided in Sections 8(c) and
8(f) hereof, upon the occurrence of the Vesting Date with respect to a share of
Restricted Stock, such share shall vest and the restrictions of Section 8(c)
hereof shall cease to apply to such share.

 

(b)          Conditions to Vesting.

 

At the time of the grant of shares of Restricted Stock, the Board may impose
such restrictions or conditions, not inconsistent with the provisions hereof, to
the vesting of such shares as it, in its absolute discretion, deems appropriate.
By way of example and not by way of limitation, the Board may require, as a
condition to the vesting of any shares of Restricted Stock, that the Participant
or the Company achieve such performance criteria as the Board may specify at the
time of the grant of such shares.

 

11

 

 



 

(c)          Restrictions on Transfer Prior to Vesting.

 

Prior to the vesting of a share of Restricted Stock, no transfer of a
Participant’s rights to such share, whether voluntary or involuntary, by
operation of law or otherwise, shall vest the transferee with any interest, or
right in, or with respect to, such share, but immediately upon any attempt to
transfer such rights, such share, and all the rights related thereto, shall be
forfeited by the Participant and the transfer shall be of no force or effect.

 

(d)          Issuance of Certificates.

 

(i)          Except as provided in Sections 8(c) or 8(f) hereof, reasonably
promptly after the Issue Date with respect to shares of Restricted Stock, the
Company shall cause to be issued a stock certificate, registered in the name of
the Participant to whom such shares were granted, evidencing such shares;
provided, however, that the Company shall not cause to be issued such stock
certificate unless it has received a stock power duly endorsed in blank with
respect to such shares. Each such stock certificate shall bear the following
legend:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS, AND CONDITIONS (INCLUDING
FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE
COLOMBIA ENERGY RESOURCES, Inc. 2010 EQUITY INCENTIVE Plan AND INCENTIVE AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND COLOMBIA
ENERGY RESOURCES, inc. A COPY OF THE PLAN AND AGREEMENT IS ON FILE IN THE OFFICE
OF THE SECRETARY OF FREEDOM RESOURCES ENTERPRISES, inc., 4265 SAN FELIPE STREET,
SUITE 1100, HOUSTON, TX 77027.

 

Such legend shall not be removed from the certificate evidencing such shares
until such shares vest pursuant to the terms hereof.

 

(ii)         Each certificate issued pursuant to Section 8(d)(i) hereof,
together with the stock powers relating to the shares of Restricted Stock
evidenced by such certificate, shall be deposited by the Company with a
custodian designed by the Company. The Company shall cause such custodian to
issue to the Participant a receipt evidencing the certificates held by it which
are registered in the name of the Participant.

 

(e)          Consequences Upon Vesting.

 

Upon the vesting of a share of Restricted Stock pursuant to the terms hereof,
the restrictions of Section 8(c) hereof shall cease to apply to such share.
Reasonably promptly after a share of Restricted Stock vests pursuant to the
terms hereof, the Company shall cause to be issued and delivered to the
Participant to whom such share was granted, a certificate evidencing such share,
free of the legend set forth in Section 8(d)(i) hereof, together with any other
property of the Participant held by the custodian pursuant to Section 8(d)(ii)
hereof.

 

12

 

 

(f)          Effect of Termination of Employment.

 

(i)          In the event that the employment of a Participant with the Company
shall terminate for any reason other than Cause prior to the vesting of shares
of Restricted Stock granted to such Participant, such Restricted Stock shall be
forfeited on the date of such termination; provided, however, that the Committee
may, in its sole and absolute discretion, vest the Participant in all or any
portion of shares of Restricted Stock which would otherwise be forfeited
pursuant to the provisions of this Section.

 

(ii)         In the event of the termination of a Participant’s employment for
Cause, all shares of Restricted Stock granted to such Participant which have not
vested as of the date of such termination shall immediately be forfeited.

 

9.          Stock Bonuses.

 

The Board may grant Stock Bonuses in such amounts as it shall determine from
time to time. A Stock Bonus shall be paid at such time and subject to such
conditions as the Board shall determine at the time of the grant of such Stock
Bonus. Certificates for shares of Company Stock granted as a Stock Bonus shall
be issued in the name of the Participant to whom such grant was made and
delivered to such Participant as soon as practicable after the date on which
such Stock Bonus is required to be paid.

 

10.         Restricted Stock Units.

 

The Board may also grant awards entitling the recipient to receive shares of
Common Stock or cash to be delivered at the time such award vests (“Restricted
Stock Units”).

 

(a)          Terms and Conditions for Restricted Stock Units. The Board shall
determine the terms and conditions of awards of Restricted Stock Units,
including, but not limited to, the conditions for vesting, restrictions on
transfer prior to vesting, payment of withholding taxes, and effect of
termination of employment.

 

(b)          Settlement. Upon the vesting of and/or lapsing of any other
restrictions (i.e., settlement) with respect to each Restricted Stock Unit, the
Participant shall, as determined by the Committee, be entitled to receive from
the Company one share of Common Stock or (if so provided in the applicable award
agreement) an amount of cash equal to the Fair Market Value of one share of
Common Stock. The Committee may, in its discretion, provide that settlement of
Restricted Stock Units shall be deferred, on a mandatory basis or at the
election of the Participant in a manner that complies with Section 409A of the
Code.

 

(c)          Voting Rights. A Participant shall have no voting rights with
respect to any Restricted Stock Units.

 

(d)          Dividend Equivalents. The award agreement for Restricted Stock
Units may provide Participants with the right to receive an amount equal to any
dividends or other distributions declared and paid on an equal number of
outstanding shares of Common Stock (“Dividend Equivalents”). Dividend
Equivalents may be paid currently or credited to an account for the Participant,
may be settled in cash and/or shares of Common Stock and may be subject to the
same restrictions on transfer and forfeitability as the Restricted Stock Units
with respect to which paid, in each case to the extent provided in the Award
agreement.

 

13

 

 

11.         Adjustment Upon Changes in Company Stock.

 

Provided that the Committee shall not take any action pursuant to this Section
11 which would cause any Incentive Award to become subject to taxation under
Section 409A of the Code:

 

(a)          Shares Available for Grants.

 

In the event of any change in the number of shares of Company Stock outstanding
by reason of any stock dividend or split, reverse stock split, recapitalization,
merger, consolidation, combination or exchange of shares or similar corporate
change, the maximum number of shares of Company Stock with respect to which the
Board may grant Options, SARs, shares of Restricted Stock, Stock Bonuses, and
Restricted Stock Awards under Section 3 hereof shall be appropriately adjusted
by the Committee. In the event of any change in the number of shares of Company
Stock outstanding by reason of any other event or transaction, the Committee
may, but need not, make such adjustments in the number of shares of Company
Stock with respect to which Options, SARs, shares of Restricted Stock, Stock
Bonuses and Restricted Stock Awards may be granted under Section 3

hereof as the Committee may deem appropriate.

 

(b)          Outstanding Restricted Stock.

 

Unless the Committee in its absolute discretion otherwise determines, any
securities or other property (including dividends paid in cash) received by a
Participant with respect to a share of Restricted Stock, the Issue Date with
respect to which occurs prior to such event, but which has not vested as of the
date of such event, as a result of any dividend, stock split, reverse stock
split, recapitalization, merger, consolidation, combination, exchange of shares
or similar corporate exchange will not vest until such share of Restricted Stock
vests and shall be promptly deposited with the custodian designated pursuant to
Section 8(d)(ii)

hereof.

 

The Committee may, in its absolute discretion, adjust any grant of shares of
Restricted Stock, the Issue Date with respect to which has not occurred as of
the date of the occurrence of any of the following events, to reflect any
dividend, stock split, reverse stock split, recapitalization, merger,
consolidation, combination, exchange of shares or similar corporate change as
the Committee may deem appropriate to prevent the enlargement or dilution of
rights of Participants under the grant.

 

(c)          Outstanding Options, SARs, and Restricted Stock Units – Increase or
Decrease in Issued Shares Without Consideration.

 

Subject to any required action by the shareholders of the Company, in the event
of any increase or decrease in the number of issued shares of Company Stock
resulting from a subdivision or consolidation of shares of Company Stock or the
payment of a stock dividend on the shares of Company Stock, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company, the Committee may, but need not, proportionally
adjust the number of shares of Company Stock subject to each outstanding Option,
SAR, and Restricted Stock Unit and the exercise price per share of Company Stock
of each such Option and SAR.

 

14

 

 

(d)          Outstanding Options, SARs, and Restricted Stock Units - Certain
Mergers.

 

Subject to any required action by the shareholders of the Company, in the event
that the Company shall be the surviving corporation in any merger or
consolidation (except a merger or consolidation as a result of which the holders
of shares of Company Stock receive securities of another corporation), each
Option, SAR, and Restricted Stock Unit outstanding on the date of such merger or
consolidation shall pertain to and apply to the securities which a holder of the
number of shares of Company Stock subject to such Option, SAR, or Restricted
Stock Unit would have received in such merger or consolidation.

 

(e)          Outstanding Options, SARs, and Restricted Stock Units - Certain
Other Transactions.

 

In the event of a dissolution or liquidation of the Company; a sale of
substantially all of the Company’s assets; a merger or consolidation involving
the Company in which the Company is not the surviving corporation; or a merger
or consolidation involving the Company in which the Company is the surviving
corporation but the holders of shares of Company Stock receive securities of
another corporation and/or other property, including cash, the Committee shall,
in its absolute discretion, have the power to:

 

(i)          cancel, effective immediately prior to the occurrence of such
event, each Option and SAR outstanding immediately prior to such event (whether
or not then exercisable), and, in full consideration of such cancellation, pay
to the Participant to whom such Option or SAR was granted an amount in cash, for
each share of Company Stock subject to such Option or SAR, respectively, equal
to the excess of (A) the value, as determined by the Committee in its absolute
discretion, of the property (including cash) received by the holder of a share
of Company Stock as a result of such event over (B) the exercise price of such
Option or SAR (subject to applicable withholding payment requirements);

 

(ii)         cancel, effective immediately prior to the occurrence of such
event, each Restricted Stock Unit outstanding immediately prior to such event
(whether or not then vested), and, in full consideration of such cancellation,
pay to the Participant to whom such Restricted Stock Unit was granted an amount
in cash, for each share of Company Stock subject to such Restricted Stock Unit
equal to the value, as determined by the Committee in its absolute discretion,
of the property (including cash) received by the holder of a share of Company
Stock as a result of such event; or

 

(iii)        provide for the exchange of each Option, SAR, and Restricted Stock
Unit outstanding immediately prior to such event (whether or not then
exercisable) for an option on or stock appreciation right or restricted stock
unit with respect to, as appropriate, some or all of the property for which such
Option, SAR, or Restricted Stock Unit is exchanged and, incident thereto, make
an equitable adjustment as determined by the Committee in its absolute
discretion in the exercise price of the option or stock appreciation right, or,
if appropriate, provide for a cash payment to the Participant to whom such
Option, SAR, or Restricted Stock Unit was granted in partial consideration for
the exchange of the Option, SAR, or Restricted Stock Unit.

 

15

 

 

(f)          Outstanding Options, SARs, and Restricted Stock Units - Other
Changes.

 

In the event of any change in the capitalization of the Company or a corporate
change other than those specifically referred to in Sections 11(c), 11(d) or
11(e) hereof, the Committee may, in its absolute discretion, make such
adjustments in the number of shares subject to Options, SARs, or Restricted
Stock Units outstanding on the date on which such change occurs and in the per
share exercise price of each such Option and SAR as the Committee may consider
appropriate to prevent dilution or enlargement or rights.

 

(g)          No Other Rights.

 

Except as expressly provided in the Plan, no Participant shall have any rights
by reason of any subdivision or consolidation of Company Stock, the payment of
any dividend, any increase or decrease in the number of shares of Company Stock
or any dissolution, liquidation, merger or consolidation of the Company or any
other corporation. Except as expressly provided in the Plan, no issuance by the
Company of Company Stock, or securities convertible into shares of Company
Stock, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Company Stock subject to an Incentive Award
or the exercise price of any Option or SAR.

 

12.         Rights as a Stockholder.

 

(a)          No Rights as a Stockholder.

 

No Person shall have any rights as a stockholder with respect to any shares of
Company Stock covered by or relating to any Incentive Award granted pursuant to
the Plan until the date the Person becomes the owner of record with respect to
such shares. Except as otherwise expressly provided in Section 11 hereof, no
adjustment to any Incentive Award shall be made for dividends or other rights
for which the record date occurs prior to the date such stock certificate is
issued.

 

(b)          Accrual of Dividends.

 

Whenever Restricted Shares are paid to a Participant or beneficiary under the
Plan, such Participant or beneficiary shall also be entitled to receive, with
respect to each Restricted Share paid, an amount equal to any cash dividends,
and number of shares of Company Stock equal to any stock dividends, declared and
paid with respect to a share of Company Stock between the date the relevant
Restricted Share award was granted and the date the Restricted Shares are being
distributed. At the discretion of the Committee, interest may be paid on the
amount of cash dividends withheld, including cash dividends on stock dividends,
at a rate and subject to such terms as determined by the Committee.

 

16

 

 

13.         No Special Employment Rights; No Rights to Incentive Award.

 

(a)          No Special Employment Rights.

 

Nothing contained in the Plan or any Incentive Award shall confer upon any
Participant any right with respect to the continuation of his or her employment
by or service with the Company or any subsidiary of the Company or interfere in
any way with the right of the Company, subject to the terms of any separate
employment or consulting agreement to the contrary, at any time to terminate
such employment or service or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Incentive
Award.

 

(b)          No Rights to Incentive Awards.

 

No Person shall have any claim or right to receive an Incentive Award hereunder.
The Board’s granting of an Incentive Award to a Participant at any time shall
neither require the Board to grant an Incentive Award to such Participant or any
other Participant or other Person at any time nor preclude the Board from making
subsequent grants to such Participant or any other Participant or other Person.

 

14.         Securities Matters.

 

(a)          The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of any interests in the Plan or any shares of
Company Stock to be issued hereunder or to effect similar compliance under any
state laws. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to cause to be issued or delivered any certificates evidencing
shares of Company Stock pursuant to the Plan unless and until the Company is
advised by its counsel that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of NASDAQ and any other securities exchange on which shares of
Company Stock are traded. The Committee may require, as a condition of the
issuance and delivery of certificates evidencing shares of Company Stock
pursuant to the terms hereof, that the recipient of such shares make such
covenants, agreements and representations, and that such certificates bear such
legends, as the Committee, in its sole discretion, deems necessary or desirable.

 

(b)          The exercise of any Option granted hereunder shall be effective
only at such time as counsel to the Company shall have determined that the
issuance and delivery of shares of Company Stock pursuant to such exercise is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of NASDAQ and any other securities exchange on which shares of
Company Stock are traded. The Committee may, in its sole discretion, defer the
effectiveness of any exercise of an Option granted hereunder in order to allow
the issuance of shares of Company Stock pursuant thereto to be made pursuant to
registration or an exemption from registration or other methods for compliance
available under federal or state securities laws. The Committee shall inform the
Participant in writing of its decision to defer the effectiveness of the
exercise of an Option granted hereunder. During the period that the
effectiveness of the exercise of an Option has been deferred, the Participant
may, by written notice, withdraw such exercise and obtain a refund of any amount
paid with respect thereto.

 

17

 

 

(c)          All Company Stock issued pursuant to the terms of the Plan shall
constitute “restricted securities,” as that term is defined in Rule 144
promulgated pursuant to the Securities Act, and may not be transferred except in
compliance with the registration requirements of the Securities Act or an
exemption therefrom.

 

(d)          Certificates for shares of Company Stock, when issued, may have
substantially the following legend, or statements of other applicable
restrictions, endorsed thereon, and may not be immediately transferable:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THE
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE
DISPOSED OF UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER
(WHICH, IN THE DISCRETION OF THE ISSUER, MAY INCLUDE AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER) THAT SUCH OFFER SALE, PLEDGE, TRANSFER OR OTHER
DISPOSITION WILL NOT VIOLATE APPLICABLE FEDERAL OR STATE LAWS.

 

This legend shall not be required for shares of Company Stock issued pursuant to
an effective registration statement under the Securities Act and in accordance
with applicable state securities laws.

 

15.         Withholding Taxes.

 

(a)          Cash Remittance.

 

Whenever shares of Company Stock are to be issued upon the exercise of an
Option, the occurrence of the Issue Date or Vesting Date with respect to a share
of Restricted Stock, the payment of a Stock Bonus, or the occurrence of the
Vesting Date with respect to a Restricted Stock Unit, the Company shall have the
right to require the Participant to remit to the Company in cash an amount
sufficient to satisfy federal, state, and local withholding tax requirements, if
any, attributable to such exercise, occurrence or payment prior to the delivery
of any certificate or certificates for such shares. In addition, upon the
exercise of an SAR, the Company shall have the right to withhold from any cash
payment required to be made pursuant thereto an amount sufficient to satisfy the
federal, state and local withholding tax requirements, if any, attributable to
such exercise or grant.

 

(b)          Stock Remittance.

 

Subject to Section 15(c) hereof, at the election of the Participant, subject to
the approval of the Committee, when shares of Company Stock are to be issued
upon the exercise of an Option, the occurrence of the Issue Date or the Vesting
Date with respect to a share of Restricted Stock, the grant of a Stock Bonus, or
the occurrence of the Vesting Date with respect to a Restricted Stock Unit, in
lieu of the remittance required by Section 15(a) hereof, the Participant may
tender to the Company a number of shares of Company Stock determined by such
Participant, the Fair Market Value of which at the tender date the Committee
determines to be sufficient to satisfy the minimum federal, state and local
withholding tax requirements, if any, attributable to such exercise, occurrence
or grant and not greater than the Participant’s estimated total federal, state
and local tax obligations associated with such exercise, occurrence or grant.

 

18

 

 

(c)          Stock Withholding.

 

The Company shall have the right, when shares of Company Stock are to be issued
upon the exercise of an Option, the occurrence of the Issue Date or the Vesting
Date with respect to a share of Restricted Stock, the grant of a Stock Bonus, or
the occurrence of the Vesting Date with respect to a Restricted Stock Unit, in
lieu of requiring the remittance required by Section 15(a) hereof, to withhold a
number of such shares, the Fair Market Value of which at the exercise date the
Committee determines to be sufficient to satisfy the federal, state and local
withholding tax requirements, if any, attributable to such exercise, occurrence
or grant and is not greater than the Participant’s estimated total, federal,
state and local tax obligations associated with such exercise, occurrence or
grant.

 

16.         Amendment or Termination of the Plan.

 

The Board may at any time, or from time to time, suspend or terminate the Plan
in whole or in part, or amend it in such respects as the Board may deem
appropriate. No amendment, suspension or termination of the Plan shall, without
the Participant’s consent, alter or impair any of the rights or obligations
under any Option theretofore granted to a Participant under the Plan. The Board
may amend the Plan, subject to the limitations cited above, in such manner as it
deems necessary to permit the granting of Incentive Awards meeting the
requirements of future amendments or issued regulations, if any, to the Code or
to the Exchange Act. Notwithstanding the foregoing, the Board shall not take any
action which would cause any Incentive Award to become subject to taxation under
Section 409A of the Code.

 

17.         No Obligation to Exercise.

 

The grant to a Participant of an Option or a SAR shall impose no obligation upon
such Participant to exercise such Option or SAR.

 

18.         Transfers Upon Death.

 

Upon the death of a Participant, outstanding Incentive Awards granted to such
Participant may be exercised only by the executors or administrators of the
Participant’s estate or by any Person or Persons who shall have acquired such
right to exercise by will or by the laws of descent and distribution. No
transfer by will or the laws of descent and distribution of any Incentive Award,
or the right to exercise any Incentive Award, shall be effective to bind the
Company unless the Committee shall have been furnished with (a) written notice
thereof and with a copy of the will and/or such evidence as the Committee may
deem necessary to establish the validity of the transfer and (b) an agreement by
the transferee to comply with all the terms and conditions of the Incentive
Award that are or would have been applicable to the Participant and to be bound
by the acknowledgments made by the Participant in connection with the grant of
the Incentive Award. Except as provided in this Section 18, no Incentive Award
shall be transferable, and shall be exercisable only by a Participant during the
Participant’s lifetime.

 

19

 

 

19.         Repurchase Rights.

 

(a)          In the event a Participant’s service with the Company terminates
for any reason, the Company shall have an irrevocable right (the “Repurchase
Right”) for the five (5) year period immediately following such termination (or
in the case of shares issued upon exercise of the Option after such date of
termination, within five (5) years immediately following the date of the
exercise), or such longer period as may be agreed to by the Company and the
Participant, to repurchase, at its option, from Participant or Participant’s
personal representative, as the case may be, (i) those shares underlying
Incentive Awards issued hereunder (the “Repurchase Underlying Shares”) and (ii)
those shares that Participant received in connection with or pursuant to the
exercise of an Incentive Award (the “Repurchase Shares”).

 

(b)          The Company may repurchase all or any of the Repurchase Shares at a
price (“Repurchase Price”) equal to:

 

(i)          if Participant’s employment is terminated for Cause, the lesser of
(A) the exercise price, if any, or (B) the Fair Market Value of such Repurchase
Shares on the date of the repurchase;

 

(ii)         if Participant’s employment is terminated on account of
Participant’s death or disability, the Fair Market Value of such Repurchase
Shares on the date of the repurchase; or

 

(iii)        if Participant’s employment is terminated for any reason other than
for Cause or on account of Participant’s death or disability, the Fair Market
Value of such Repurchase Shares on the date of the repurchase.

 

(c)          The Company may repurchase all or any of the Repurchase Underlying
Shares at a Repurchase Price equal to:

 

(i)          if Participant’s employment is terminated on account of
Participant’s death or disability, the Fair Market Value of such Repurchase
Underlying Shares on the date of the repurchase reduced by the aggregate
exercise price payable for such Repurchase Underlying Shares; or

 

(ii)         if Participant’s employment is terminated for any reason other than
for Cause or on account of Participant’s death or disability, the Fair Market
Value of such Repurchase Underlying Shares on the date of the repurchase reduced
by the aggregate exercise price payable for such Repurchase Underlying Shares.

 

(d)          The Repurchase Right shall be exercised by written notice signed by
an officer of the Company and delivered or mailed to the Participant. Such
notice shall identify the number of Repurchase Shares or Repurchase Underlying
Shares to be repurchased and shall notify Participant of the time, place and
date for closing of such repurchase, which shall be scheduled by the Company
within ten (10) days of the end of the term of the Repurchase Right set forth
above. The Company shall be entitled to pay for any shares repurchased pursuant
to its Repurchase Right at the Company’s option in cash or with a note from the
Company to the Participant, or by a combination of both. Upon delivery of such
notice and payment of the Repurchase Price in any of the ways described above,
the Company shall become the legal and beneficial owner of the shares being
repurchased and all rights and interest therein or related thereto, and the
Company shall have the right to transfer to its own name the shares being
repurchased by the Company, without further action by the Participant.

 

20

 

 

(e)          In the event of a conflict between the terms of this Section 19 and
any agreement between the Company and the Participant related in any way to the
repurchase or purchase of any shares of the Company Stock owned by Participant,
including, without limitation, a shareholder agreement, the terms of such other
agreement shall prevail and control over the terms of this Section 19. 

 

(f)          The Company’s Repurchase Rights under this Section 19 shall
terminate on the date the Company becomes subject to the reporting requirements
of the Exchange Act.

 

20.         Expenses and Receipts.

 

The expenses of the Plan shall be paid by the Company. Any proceeds received by
the Company in connection with any Incentive Award will be used for general
purposes.

 

21.         Failure to Comply.

 

In addition to the remedies of the Company elsewhere provided for herein, a
failure by a Participant (or beneficiary) to comply with any of the terms and
conditions of the Plan or the agreement executed by such Participant (or
beneficiary) evidencing an Incentive Award, unless such failure is remedied by
such Participant (or beneficiary) within ten days after having been notified of
such failure by the Committee, shall be grounds for the cancellation and
forfeiture of such Incentive Award, in whole or in part, as the Committee, in
its absolute discretion may determine.

 

22.         Adoption and Effective Date of Plan.

 

The Plan was adopted by the Board of Directors of the Company effective May 12,
2010. The Plan was subsequently ratified and approved by the shareholders of the
Company on May 12, 2010.

 

23.         Term of the Plan.

 

The right to grant Incentive Awards under the Plan will terminate upon the
expiration of ten years from the date the Plan was initially adopted.

 

24.         Applicable Law.

 

Except to the extent preempted by an applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of New York,
without reference to the principles of conflicts of law.

 



21

 

